Citation Nr: 0031563	
Decision Date: 12/04/00    Archive Date: 12/12/00	

DOCKET NO.  99-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from May 1971 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


REMAND

In a July 1999 statement the veteran indicated that he had 
been awarded Social Security disability benefits, effective 
May 1998.  The record does not reflect that an attempt has 
been made to obtain records relating to any determination by 
the Social Security Administration.  

In the veteran's substantive appeal, dated in June 1999 and 
received in July 1999, he indicated that he continued to 
receive treatment at the VA Community Services Program in 
Anniston.  The record reflects that records from this 
facility have been obtained through May 1999.  

The duty to assist claimants for benefits under laws 
administered by the Secretary has recently been reaffirmed 
and clarified.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and inform them that 
they should submit medical evidence 
reflecting that the veteran's symptoms, 
related to his service-connected paranoid 
schizophrenia, have increased and also 
indicating the occupational and social 
impairment the veteran experiences as a 
result of those symptoms.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of any 
VA or non-VA health care provider from 
whom he has received health care for his 
paranoid schizophrenia since December 
1996.  After obtaining any necessary 
authorization, the RO should contact any 
identified health care provider and 
request copies of all records relating to 
any treatment of the veteran for his 
paranoid schizophrenia from December 1996 
until the present, including records from 
the Anniston VA Community Services 
Program from May 1999 until the present 
and from December 1996 until January 
1998, that are not already a part of the 
record. 

3.  The RO should contact the Social 
Security Administration and request 
copies of all records, both 
administrative and medical, relating to 
any determination that it has made 
regarding whether the veteran is 
disabled.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected paranoid schizophrenia.  All 
indicated tests and studies should be 
accomplished and all findings reported in 
detail.  The examiner is requested to 
comment as to any occupational and social 
impairment related to identified symptoms 
as well as provide a Global Assessment of 
Functioning score in accordance with the 
Diagnostic and Statistical Manual for 
Mental Disorders, 4th Ed., (DSM-IV).  A 
complete rationale should be provided for 
any opinion offered.  

5.  Then, after all appropriate 
consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), the RO should 
readjudicate the issue on appeal.  

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


